DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the communication filed 08/09/2020. Claims 1-29 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2019, 03/31/2019, 06/25/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority (EP16188847) under 35 U.S.C. 119 (a)-(d) or (f). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because numerals “110 & 112” have been used to designate both circle of touch events from the first and second fingers in Fig. 7B and the speed from the first and second fingers in Fig. 7D, respectively.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“National Institutes of Health Toolbox (NIH) Toolbox” ([0092], line 2), should apparently be --National Institutes of Health (NIH) Toolbox--.

The disclosure is objected to because it contains an embedded hyperlink ([0010], line 6) and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited 

The use of the term Wi-Fi, LTE, Bluetooth ([0038], line 21; [0176], lines 10-11), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:
In claim 4, the limitation “[S]tep A0” should apparently be --Step a)--.
In claim 6, the limitation “an eSDMT” is a short abbreviation that is introduced first time in the claim, should apparently be --an electronic Symbol Digit Modalities Test--.  
In claim 8, the limitation “MSIS-29” is a short abbreviation that is introduced first time in the claim, should apparently be --Multiple Sclerosis Impact Scale--.
In claim 12, “movement disease or disorder..”, two periods are used here, should apparently be --movement disease or disorder.-- 
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a claim should refer to other claims in the alternative only whereas the instant claim refers to  both claim 1 and claim 4, See MPEP § 608.01(n). 
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 8-15, 19-24 is/are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 5, 7, 9-10, 12-17, 20, 21, 23 of copending Application No. 16/856865  (reference application). Although the claim at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1-4, 8-15, 19-24 of application are to be found claims 1-4, 5, 7, 9-10, 12-17, 20, 21, 23 of  copending Application. The difference between claims 1-4, 8-15, 19-24 of the application and claims 11-4, 5, 7, 9-10, 12-17, 20, 21, 23 of copending Application lies in the fact that the copending claim(s) include(s) many more elements and is thus much more specific as shown below.

Instant Application
US Patent Application 16/856865
1. A method for assessing a cognition and movement disease or disorder in a subject suspected to suffer therefrom, the method comprising: a) determining at least one cognition or fine motoric activity parameter from a dataset of fine motoric activity measurements obtained from said subject using a mobile device; b) comparing the determined at least one cognition or fine motoric activity parameter to a reference; and c) assessing the cognition and movement disease or disorder based on the comparison.
1. A method of assessing a cognition and movement disease or disorder in a subject suspected to suffer therefrom, the method comprising: a) determining a qualimetric activity parameter for cognition and/or fine motoric activity from a preexisting dataset of cognition and/or fine motoric activity measurements from the subject using a mobile device; and b) comparing the determined qualimetric activity parameter to a reference, whereby the cognition and movement disease or disorder is assessed.


















2. The method of claim 1, wherein said cognition and movement disease or disorder is a disease or disorder of the central or peripheral nervous system affecting the pyramidal, extrapyramidal, sensory or cerebellar system, or a neuromuscular disease or is a muscular disease or disorder.
2. The method of claim 1, wherein the cognition and movement disease or disorder is a disease or disorder of the central and/or peripheral nervous system affecting the pyramidal, extrapyramidal, sensory or cerebellar system, or a neuromuscular disease or is a muscular disease or disorder.








3. The method of claim 1, wherein said cognition and movement disease or disorder is selected from the group consisting of: multiple sclerosis (MS), neuromyelitis optica (NMO) and NMO spectrum disorders, stroke, a cerebellar disorder, cerebellar ataxia, spastic paraplegia, essential tremor, myasthenia and myasthenic syndromes or other forms of neuromuscular disorders, muscular dystrophy, myositis or other muscular disorders, a peripheral neuropathy, cerebral palsy, extrapyramidal syndromes, Parkinson's disease, Huntington's disease, Alzheimer's disease, other forms of dementia, leukodystrophies, autism spectrum disorders, attention-deficit disorders (ADD/ADHD), intellectual disabilities as defined by DSM- 5, impairment of cognitive performances and reserve related to aging, Parkinson's disease, Huntington's disease, a polyneuropathy, motor neuron diseases and amyotrophic lateral sclerosis (ALS).
3. The method of claim 2, wherein the cognition and movement disease or disorder is selected from the group consisting of: multiple sclerosis (MS), neuromyelitis optica (NMO) and NMO spectrum disorders, stroke, a cerebellar disorder, cerebellar ataxia, spastic paraplegia, essential tremor, myasthenia and myasthenic syndromes or other forms of neuromuscular disorders, muscular dystrophy, myositis or other muscular disorders, a peripheral neuropathy, cerebral palsy, extrapyramidal syndromes, Parkinson's disease, Huntington's disease, Alzheimer's disease, other forms of dementia, leukodystrophies, autism spectrum disorders, attention-deficit disorders (ADD/ADHD), intellectual disabilities as defined by DSM-5, impairment of cognitive performance and reserve related to aging, Parkinson's disease, Huntington's disease, a polyneuropathy, motor neuron diseases and amyotrophic lateral sclerosis (ALS).














4. The method of claim 1, wherein step AO comprises determining the at least one fine motoric activity parameter and the at least one fine motoric activity parameter is indicative for hand motoric functions.
4. The method of claim 1, wherein the qualimetric activity parameter is a cognitive qualimetric activity parameter indicative of fluctuations in neurocognitive functions, a hand/arm function qualimetric activity parameter indicative of fluctuations in manual dexterity or an ambulation qualimetric activity parameter indicative of movement fluctuations.














8. The method of claim 1, further comprising determining at least one performance parameter from a dataset of activity measurements selected from the group consisting of: 2-Minute Walking Test (2MWT), 5 U-Turn Test (5UTT), Static balance test (SBT), Continuous Analysis of Gait (CAG), visual contrast acuity tests (such as low contrast letter acuity or Ishihara test), Mood Scale Question (MSQ), MSIS-29, and passive monitoring of all or a predetermined subset of activities of a subject performed during a certain time window.
5. The method of claim 1, wherein the dataset of cognition and/or fine motoric activity measurements comprises data from a pinching test performed on a sensor surface of the mobile device and/or from a U-turn test (UTT), a 2-minute walk test (2MWT), a static balance test (SBT) or continuous analysis of gait (CAG) from passive monitoring.
















9. The method of claim 1, wherein said mobile device has been adapted for carrying out on the subject one or more of the tests referred to in claim 4.
7. The method of claim 1, further comprising adapting the mobile device for carrying out one or more of UTT, 2MWT, SBT, CAG, Draw a Shape, Pinching and IPS tests.




10. The method of claim 1, wherein said reference is at least one cognition or fine motoric activity parameter derived from a dataset of cognition or fine motoric activity measurements obtained from the subject at a time prior to the time when the dataset of cognition or fine motoric activity measurements referred to in step a) has been obtained from the subject.
9. The method of claim 1, wherein the reference is a reference qualimetric activity parameter for cognition and/or fine motoric activity derived from a dataset of cognition and/or fine motoric activity measurements obtained from the subject at a time point prior to the time point when the dataset of cognition and/or fine motoric activity measurements referred to in step a) has been obtained from the subject.










11. The method of claim 10, wherein a worsening between the determined at least one cognition or fine motoric activity parameter and the reference is indicative for a subject that suffers from the cognition and movement disease or disorder.
 10. The method of claim 9, wherein a worsening between the determined qualimetric activity parameter and the reference is indicative of a subject that suffers from the cognition and movement disease or disorder.








12. The method of claim 1, wherein said reference is at least one cognition or fine motoric activity parameter derived from a dataset of cognition or fine motoric activity measurements obtained from a subject or group of subjects known to suffer from the cognition and movement disease or disorder, or wherein a determined at least one cognition or fine motoric activity parameter being essentially identical compared to the reference is indicative for a subject that suffers from the cognition and movement disease or disorder.
11. The method of claim 1, wherein the reference is a reference qualimetric activity parameter for cognition and/or fine motoric activity derived from a dataset of cognition and/or fine motoric activity measurements obtained from a subject or group of subjects known to suffer from the cognition and movement disease or disorder.
12. The method of claim 11, further comprising, when the determined qualimetric activity parameter is essentially identical to the reference, indicating that the subject suffers from the cognition and movement disease or disorder.




13. (Original) The method of claim 1, wherein said reference is at least one cognition or fine motoric activity parameter derived from a dataset of cognition or fine motoric activity measurements obtained from a subject or group of subjects known not to suffer from the cognition and movement disease or disorder.

13. The method of claim 1, wherein the reference is a reference qualimetric activity parameter for cognition and/or fine motoric activity derived from a dataset of cognition and/or fine motoric activity measurements obtained from a subject or group of subjects known not to suffer from the cognition and movement disease or disorder.
14. (Original) The method of claim 13, wherein a determined at least one cognition or fine motoric activity parameter being worsened compared to the reference is indicative for a subject that suffers from the cognition and movement disease or disorder.
14. The method of claim 13, further comprising, when the determined qualimetric activity parameter is worsened compared to the reference, indicating that the subject suffers from the cognition and movement disease or disorder.
15. (Original) The method of claim 1 for use for recommending a therapy for a cognition and movement disease or disorder comprising the further step of recommending the therapy when the cognition and movement disease or disorder is assessed.

15. A method for recommending a therapy for a cognition and movement disease or disorder, comprising performing the method of claim 1 and performing the further step of recommending the therapy when the cognition and movement disease or disorder is assessed.
19. (Original) The method of claim 1 for use in determining efficacy of a therapy against a cognition and movement disease or disorder comprising the further step of determining a therapy response if improvement of the cognition and movement disease or disorder occurs in the subject upon therapy or determining a failure of response if worsening of the cognition and movement disease or disorder occurs in the subject upon therapy or if the cognition and movement disease or disorder remains unchanged.
16. A method for determining efficacy of a therapy against a cognition and movement disease or disorder, comprising performing the method of claim 1 and performing the further step of determining a therapy response when improvement of the cognition and movement disease or disorder occurs in the subject upon therapy and determining a failure of response when worsening of the cognition and movement disease or disorder occurs in the subject upon therapy or when the cognition and movement disease or disorder remains unchanged.


     20. (Original) The method of claim 1, comprising carrying out steps a) - c) at least two times during a predefined monitoring period and determining whether the cognition and movement disease or disorder improves, worsens or remains unchanged in a subject.
17. A method of monitoring a cognition and movement disease or disorder in a subject, comprising determining whether the cognition and movement disease or disorder improves, worsens or remains unchanged in a subject by carrying out the steps of claim 1 at least twice during a predefined monitoring period.






21. (Original) A mobile device comprising a processor, at least one sensor, a database and software which is tangibly embedded in said device and, when running on said device, carries out the method of claim 1.
18. A mobile device, comprising: a processor; a sensor; a database; and software tangibly embedded on said mobile device, the software configured to: determine a qualimetric activity parameter for cognition and/or fine motoric activity from a preexisting dataset of cognition and/or fine motoric activity measurements from said subject using a mobile device; and compare the determined qualimetric activity parameter to a reference.










22. (Original) The mobile device of claim 21 for use in identifying a subject suffering from a cognition and movement disease or disorder, or for use in monitoring a subject suffering from a cognition and movement disease or disorder, in particular, in a real life, daily situation and on large scale, for investigating drug efficacy, e.g., also during clinical trials, in a subject suffering from a cognition and movement disease or disorder, for facilitating or aiding therapeutic decision making for a subject suffering from a cognition and movement disease or disorder, for supporting hospital management, rehabilitation measure management, health insurances assessments and management or supporting decisions in public health management with respect 5to subjects suffering from a cognition and movement disease or disorder or for supporting a subject suffering from a cognition and movement disease or disorder with life style or therapy recommendations.
20. The mobile device of claim 18, the device being configured for monitoring a subject suffering from a cognition and movement disease in at least one of the following settings: investigating drug efficacy; clinical trials; facilitating and/or aiding therapeutic decision making; supporting hospital management; supporting rehabilitation measure management, supporting health insurances assessments and management; supporting decisions in public health management; and life style and/or therapy recommendations.
23. (Original) A system comprising a mobile device comprising at least one sensor and a remote device comprising a processor and a database as well as software which is tangibly embedded in said device and, when running on said device, carries out the method of claim 1, wherein said mobile device and said remote device are operatively linked to each other.
21. A system, comprising: a mobile device having a sensor; and a remote device having a processor, a database, and software tangibly embedded on the remote device, the software configured to: determine a qualimetric activity parameter for cognition and/or fine motoric activity from a preexisting dataset of cognition and/or fine motoric activity measurements from said subject using a mobile device; and compare the determined qualimetric activity parameter to a reference; wherein the mobile device and the remote device are operatively linked to each other.
24. (Original) The system of claim 23 for use in identifying a subject suffering from a cognition and movement disease or disorder, or for use in monitoring a subject suffering from a cognition and movement disease or disorder, in particular, in a real life, daily situation and on large scale, for investigating drug efficacy, e.g., also during clinical trials, in a subject suffering from a cognition and movement disease or disorder, for facilitating or aiding therapeutic decision making for a subject suffering from a cognition and movement disease or disorder, for supporting hospital management, rehabilitation measure management, health insurances assessments and management or supporting decisions in public health management with respect to subjects suffering from a cognition and movement disease or disorder or for supporting a subject suffering from a cognition and movement disease or disorder with life style or therapy recommendations.
23. The system of claim 21, the system being configured for monitoring a subject suffering from a cognition and movement disease in at least one of the following settings: investigating drug efficacy; clinical trials; facilitating and/or aiding therapeutic decision making; supporting hospital management; supporting rehabilitation measure management, supporting health insurances assessments and management; supporting decisions in public health management; and life style and/or therapy recommendations.
25. (Currently Amended) A method for assessing a cognition and movement disease or disorder in a subject suspected to suffer therefrom, the method comprising: a) prompting a subject to perform fine motoric activities using an electronic device; b) collecting with the electronic device a dataset of said fine motoric activities; c) determining at least one cognition or fine motoric activity parameter from the dataset; d) comparing the determined at least one cognition or fine motoric activity parameter to a reference; and e) assessing the cognition and movement disease or disorder based on the comparison.
24. A method of assessing a cognition and/or movement disease or disorder in a subject suspected to suffer therefrom, comprising: a) using a mobile device to obtain a dataset of cognition and/or fine motor activity measurements from the subject; b) determining a qualimetric activity parameter for cognition and/or fine motor activity from the dataset; c) comparing the qualimetric activity parameter to a reference; and d) using the comparison of step c) to assess the subject for the cognition and movement disease or disorder.
26. (Original) The method of claim 25 for use for recommending a therapy for a cognition and movement disease or disorder comprising the further step of recommending the therapy when the cognition and movement disease or disorder is assessed.
25. The method of claim 24, further comprising: e) recommending a therapy based on the assessment of the cognition and movement disease or disorder.
28. (Original) The method of claim 26, wherein the therapy comprises one or more of the following: drug-based therapies, surgery, psychotherapy, physical therapy, life-style recommendations, rehabilitation measures, nutritional diets.
26. The method of claim 25, wherein the therapy comprises at least one of drug-based therapies, surgeries, psychotherapy, physical therapy, lifestyle changes, rehabilitation measures, and dietary changes.
29. (Original) The method of claim 26 wherein the therapy includes a drug-based therapy comprising one or more of: Interferon beta-l a, Interferon beta-lb, Glatiramer acetate, Mitoxantrone, Natalizumab, Fingolimod, Teriflunomide, Dimethyl fumarate, Alemtuzumab, Daclizumab, Thrombolytic agents, Acetylcholinesterase inhibitors, NMIDA receptor antagonists, non-steroidal anti-inflammatory drugs, dopa carboxylase inhibitors, dopamine antagonists, MAO-B inhibitors, Amantadine, Anti cholinergi cs, Tetrabenazine, Neuroleptics, Benzodiazepines, Riluzole.
27. The method of claim 26, wherein the therapy is drug-based and the drug is selected from the group consisting of: interferon beta-1a, interferon beta-1b, glatiramer acetate, mitoxantrone, natalizumab, fingolimod, teriflunomide, dimethyl fumarate, alemtuzumab, daclizumab, thrombolytic agents, recombinant tissue plasmin activator, acetylcholinesterase inhibitors, tacrine, rivastigmine, galantamine, donepezil, NMDA receptor antagonists, memantine, non-steroidal anti-inflammatory drugs, dopa carboxylase inhibitors, levodopa, tolcapone, entacapone, dopamine antagonists, bromocriptine, pergolide, pramipexole, ropinirole, piribedil, cabergoline, apomorphine, lisuride, MAO-B inhibitors, safinamide, selegiline, rasagiline, amantadine, anticholinergics, tetrabenazine, neuroleptics, benzodiazepines and riluzole.


 Regarding claim 1, claim 1 of copending application recites a method of assessing a cognition and movement disease or disorder in a subject comprising determining a qualimetric activity parameter for cognition and/or fine motoric activity. Although the copending application recites the limitation “qualimetric” for cognition and/or fine motoric activity parameter that does not add more limitation to distinct from cognition or fine motoric activity parameter of the application, and hereinafter.
Regarding claim 4, claim 4 of copending application recites that the qualimetric activity is a hand/arm function qualimetric activity parameter indicative of fluctuations in manual dexterity.
Regarding claim 8, claim 6 of copending application recites a dataset of activity measurement selected from a U-turn test, a 2-minute walk test, a static balance test, or continuous analysis of gait from passive monitoring.
 Regarding claim 9, claim 7 of copending application recites a method further comprising a mobile device for carrying out the test for collecting the dataset.
Claims 2, 3, 9, 10, 12-18, 20, 21, 23 of the copending application are same as claim 2, 3, 10-15, 19-24 of the application, except using a “qualimetric activity parameter” that does not distinct from the cognition or fine motoric activity parameter. 
It is clear that all the elements of claims 2, 3, 10-15, 19-24 of the application are to be found in claims 2, 3, 9, 10, 12-18, 20, 21, 23 of the copending application. The difference between claims 2, 3, 10-15, 19-24 of the application and claims 2, 3, 9, 10, 12-18, 20, 21, 23 of the copending application lies in the fact that the copending claim includes many more elements and is thus much more specific with the recitation of a qualimetric activity parameter. Thus the invention of claims 2, 3, 9, 10, 12-18, 20, 21, 23 of the copending is in effect a "species" of the "generic" invention of claims 2, 3, 10-15, 19-24 of the application. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 2, 3, 10-15, 19-24 of the application is anticipated by claims 2, 3, 9, 10, 12-18, 20, 21, 23 of the copending application, it is not patentably distinct therefrom.
Claims 25, 26, 28, 29 is/are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 24-27 of copending Application No. 16/856865 (hereafter copending application) in view of Alberts et al. (US 20140163426 A, hereinafter Alberts). 
The claim 24 of copending application discloses all features of claim 25 of the application, but does not explicitly claim prompting a subject to perform fine motoric activities using an electronic device. However, Alberts discloses a method for diagnosis cognition by prompting a subject to perform dine motoric activating using an electronic device ([0032], “user can perform certain tasks through interaction”, “The interaction may involve contact between the external input device 32 and the display 28 or otherwise be responsive to the instructions and/or graphical elements presented on the display”), then further collecting dataset with the device.
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the method of the copending application to include a step of providing an instruction to a subject on a display to perform a series of tasks for further data collection. 
Regarding claims 26, 28, and 29, claims 25-27 of copending application discloses the same claimed features, respectively.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "mobile device has been adapted for carrying out on the subject one or more of the tests" (lines 1-2) in claim 9.
Regarding the “mobile device has been adapted for carrying out on the subject one or more of the tests,” mobile is a non-structure term as a modifier to a generic placeholder “device”, furthermore, a functional limitation “carrying out on the subject one or more of the tests” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of transmitting the temperature measurement values. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “[T]he term [’mobile device’] as used herein refers to any portable device which comprises a sensor and data-recording equipment suitable for obtaining the dataset of activity measurements. Typically, the mobile device comprises a sensor for measuring the activity” ([0127], lines 1-4) that provides a sufficient structure explicitly to perform the entire claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim limitation “said dataset of cognition or fine motoric activity parameter” (lines 3 & 5) is indefinite because it is not clear how comparison could be performed on two parameters without numerical value. For example, parameters could mean types of data, such comparing displacement to velocity. For purpose of examination, the examiner interprets the claim limitation as “said dataset of cognition or fine motoric activity parameter value”.
Claims 2-24 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
Regarding claim 6, claim limitation “said dataset of cognition activity measurements” (lines 1-2) lacks of sufficient antecedent basis. For purpose of examination, the examiner interprets the claim limitation as “said dataset of fine motoric activity measurements”.
Regarding claim 7, the limitation “other” (line 3) is indefinite because claim 7 is depended on claim 1, and the type of cognition or fine motoric activity parameter is not specified in claim 1. It is not clear what the reference of “other” is. 
Regarding claim 8, the phrase "such as" (line 4) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the limitation “the test” (line 2) lacks antecedent basis. For purpose of examination, the examiner interprets the claim 9 as --[T]he method of claim 8, wherein said mobile device has been adapted for carrying out on the subject one or more of the test--. 
Regarding claim 6, claim limitation “said dataset of cognition activity measurements” (lines 1-2) lacks of sufficient antecedent basis. For purpose of examination, the examiner interprets the claim limitation as “said dataset of fine motoric activity measurements”.
The terms "worsening," “improves,” “unchanged” in claim 11 (line 1), claim 14 (line 14), claim 19 (lines 3, 4 & 6), and claim 20 (line 3) are relative terms which render the claim indefinite.  The terms "worsening," “improves,” “unchanged” are not defined by the claim, the specification discloses “[I]t is to be understood that an improvement, worsening or unchanged overall disease condition or of symptoms thereof can be determined by comparing an actually determined parameter to an earlier determined one used as a reference. Based on quantitative differences in the value of the said performance parameter the improvement, worsening or unchanged condition can be determined and, optionally, also quantified” ([0134], lines 3-8), but does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 12, the limitation “essentially identical” (line 5) is indefinite because it is not clear whether the “essentially identical” is exactly same or within acceptable range from a reference. The term "essentially" in claim 12 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 22, the terms "e.g." (line 4), and “in particular” (line 3) render the claim indefinite because it is unclear whether the limitation(s) following the terms are part of the claimed invention.  See MPEP § 2173.05(d).
Include a rejection of claim 23, “the device” (line 3) renders the claim indefinite; it is unclear whether the limitation refers to the previously recited “the mobile device” or “the remote device.”
Regarding claim 24, the terms "e.g." (line 4), “in particular” (line 3) render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 25, claim limitation “cognition or fine motoric activity parameter” (lines 5 & 6) is indefinite because it is not clear how comparison could be performed on two parameters without numerical value. For purpose of examination, the examiner interprets the claim limitation as “cognition or fine motoric activity parameter value”.
Claims 26-29 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, and 19-28 are rejected under 35 U.S.C. 101 because they are directed to a mind processed abstract idea without significantly more. 
Regarding to claim 1, it is a claim to a method and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, the claimed invention is directed to mental processes abstract idea without significantly more. The claim 1 meets the first prong of the step 2A analysis because it recite the limitations “comparing the determined at least one cognition or fine motoric activity parameter to a reference” (lines 5-6), “assessing the cognition and movement disease or disorder based on the comparison” (line 7) can be performed or served as evaluation and judgment mentally and/or mathematically or by pen and paper under its broadest reasonable interpretation of claim language. This judicial exception is not integrated into a practical application because the claim as a whole can’t be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. The limitation “using a mobile device” (line 3) is applying a generic computer as tool to perform abstract idea; “determining at least one cognition or fine motoric activity parameter from a dataset of the motoric activity measurements obtained from said subject” (data gathering and selecting a particular data source of type of data to be manipulated) is addition of insignificant extra-solution activity to the judicial exception as decisions by the courts (see MPEP 2016.05 (g)). As a result, step 2A is satisfied and step 2B must be considered. Regarding step 2B, the claim includes additional elements “determining at least one cognition or fine motoric activity parameter from a dataset of the motoric activity measurements obtained from said subject using a mobile device” which is Well Understood, Routine, Conventional activities (WURC) (IDS: US 20140163426 A1, US 20160100748 A1) that are not sufficient to amount to significantly more than the judicial exception (see MPEP 2016.05 (d) and Berkheimer memo). Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significant more than a judicial exception.
	Claims 4, 10-17, 19, 20, 22, 24 recite additional limitations that are directed to mind processes abstract ideas, either as further steps of mind processes abstract ideas in claim 1, or new mind processes abstract ideas, such as “recommending the therapy when the cognition and movement disease or disorder is assessed” (claim 15, lines 2-3), “determining a therapy response if improvement of the cognition and movement disease or disorder occurs in the subject upon therapy or determining a failure of response if worsening of the cognition and movement disease or disorder occurs in the subject upon therapy or if the cognition and movement disease or disorder remains unchanged” (claim 19, lines 1-6), “identifying a subject suffering from a cognition and movement disease or disorder” (claim 22, lines 1-2; claim 24, lines 1-2). Claims 2-3 merely discloses further category of cognition and movement disease or disorder. Claims 5-8 recite additional limitations that are merely data gathering. Claims 9, 21, 23 recite at least additional limitations, such as “a mobile device” (claim 9), “a processor”, “at least one sensor” (claim 21), “a remote device” (claim 23) that are applying generic hardware to perform abstract ideas. Claim 16-17 recite additional limitation “administering the therapy to a patient” (claim 16) that is a treatment or prophylaxis step that is not particular, and is instead merely instructions to “apply” the exception in a generic way and WURC activities in the art (US 20130190606A1, US 20120330182 A1). Thus, claims 2-17, 19-24 do not amount to significantly more than the judicial exception as explain above.  

Regarding to claim 25, it is a claim to a method and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, the claimed invention is directed to mental processes abstract idea without significantly more. The claim 25 meets the first prong of the step 2A analysis because it recite the limitations “comparing the determined at least one cognition or fine motoric activity parameter to a reference” (lines 6-7), “assessing the cognition and movement disease or disorder based on the comparison” (line 8) can be performed or served as evaluation and judgment mentally and or mathematically, or by pen and paper under its broadest reasonable interpretation of claim language. This judicial exception is not integrated into a practical application because the claim as a whole can’t be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. The limitations “using an electronic device” (line 3), “with the electronic device” are applying a generic computer as tool to perform abstract idea; “prompting a subject to perform fine motoric activities”, “collecting a dataset of said fine motoric activities” (data gathering), “determining at least one cognition or fine motoric activity parameter” (data gathering), “from the dataset” (selecting a particular data source of type of data to be manipulated) are addition of insignificant extra-solution activities to the judicial exception as decisions by the courts (see MPEP 2016.05 (g)). As a result, step 2A is satisfied and step 2B must be considered. Regarding step 2B, the claim includes additional elements “prompting a subject to perform fine motoric activities”, “collecting a dataset of said fine motoric activities”, “determining at least one cognition or fine motoric activity parameter” from the dataset” are WURC (US 20150110741 A1, US 20150179079A1, US 20140336539 A1), that does not sufficient to amount to significantly more than the judicial exception (see MPEP 2016.05 (d) and Berkheimer memo). Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significant more than a judicial exception.
	Claim 26 recite additional limitations “recommending the therapy when the cognition and movement disease or disorder is assessed” (lines 2-3) that is directed to mental processes abstract idea. Claims 27-28 recite additional limitation “administering the therapy to the subject” (claim 27), that is insignificant extra solutions and WURC in the art (US 20130190606A1, US 20120330182 A1). Thus, claims 26-28 do not amount to significantly more than the judicial exception as explain above.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cadavid et al. (US 20150110741 A1, hereinafter Cadavid) in view of Alberts et al. (IDS: US 20140163426 A1, hereinafter Alberts).

Regarding claim 1, Cadavid discloses a method for assessing a cognition and movement disease or disorder in a subject suspected to suffer therefrom (see at least Abstract, “[M]ethods, systems and kits for the identification, assessment and/or treatment of a subject having multiple sclerosis are disclosed”), the method comprising: 
a) determining at least one cognition or fine motoric activity parameter (claim 2, “a first value for an attention and/or processing speed [PS] factor”) from a dataset ([0331], “memory device 410, such as a disk drive, memory or other device for storing data”) of fine motoric activity measurements obtained from said subject([0228] & claim 2, “acquiring a value of a composite parameter comprising an attention factor and memory factor, in a subject having multiple sclerosis [MS], or at risk for developing MS”) using a computer ([0327], “the system may be located on a single computer”); 
b) comparing the determined at least one cognition or fine motoric activity parameter to a reference (claim 2, “comparing the value of the composite parameter from the subject to a reference value”); and 
c) assessing the cognition and movement disease or disorder based on the comparison (claim 2, “wherein an increase in the value of the composite parameter, relative to a reference value, is indicative of improved cognitive function in the subject, and wherein a decrease in the value of the composite parameter, relative to a reference value, is indicative of decreased cognitive function in the subject”). Cadavid fails to explicitly disclose that determine at least one cognition or fine motoric activity parameter from a dataset of fine motoric activity measurements obtained from a subject using a mobile device.
However, Alberts is an analogous prior art (“a performance test for evaluation of neurological function, and more specifically to a system and method that can implement the performance test to evaluate a patient's neurological and/or cognitive function”, [0002]) that discloses determine at least one cognition or fine motoric activity parameter from a dataset of fine motoric activity measurements obtained from said subject using a mobile device (claim 15, “[A] mobile computing device, comprising; … a manual function test module to evaluate the manual: dexterity of a given patient in response to a first set of user inputs based on a manual dexterity test executed by the manual function test module and to store corresponding manual dexterity test data in the memory based on the first set of user inputs indicative of a measure of the given patient's manual dexterity”).
Since Cadavid teaches a computer implemented method to collect data from a subject for the identification, assessment and/or treatment of a subject having a neurological disorder (multiple sclerosis) and input into a memory of computer system for further data processing ([0181]-[0188]). Albert teaches the similar method to perform test to help evaluate patients’ neurological and cognitive function using a portable computing device by patients autonomously (see at least Abstract). Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention to modify the method of Cadavid by substituting the computer of Cadavid by a mobile device as taught by Alberts, to determine at least one cognition or fine motoric activity parameter from a dataset of fine motoric activity measurements obtained from said subject. Thus the fine motoric activity measurements could be performed on the mobile device autonomously and the result is entered into a database directly without error. Such modification would also facilitate the implementation of the method outside of clinical settings by patients themselves or family members (see par 0004 & 0029 of Alberts et al).
Regarding claim 2, the rejection of claim 1 is incorporated. Cadavid further discloses the method, wherein said cognition and movement disease or disorder is a disease or disorder of the central nervous system ([0003], line 2) affecting the pyramidal, sensory or cerebellar system ([0266], “Eight functional systems are evaluated for the type and severity of neurologic impairment. Briefly, prior to treatment, patients are evaluated for impairment in the following systems: pyramidal, cerebella, brainstem, sensory, bowel and bladder, visual, cerebral, and other”).
Regarding claim 3, the rejection of claim 1 is incorporated. Cadavid further discloses the method, wherein said cognition is multiple sclerosis (MS) (see at least abstract and claim 2).
Regarding claim 4, the rejection of claim 1 is incorporated. Cadavid further discloses the method, wherein step A) comprises determining the at least one fine motoric activity parameter (claim 2, “the first value is acquired by obtaining scores from at least two assessments indicative of attention and/or processing speed”), but fails to disclose the at least one fine motoric activity parameter is indicative for hand motoric functions. However, Alberts discloses at least one fine motoric activity parameter is indicative for hand motoric functions ([0006]-[0007], “manual dexterity,” [0032], “a user can perform a series of tasks that involve physical interaction between the patient [e.g., using one or more fingers] and the touch screen 28 directly to manipulate one or more graphical objects displayed on the screen”).
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the method of Cadavid, wherein at least one fine motoric activity parameter is indicative for hand motoric functions as taught by Alberts, since such a modification would amount to applying a known technique (i.e. as taught by Alberts) to a known method (i.e. as taught by Cadavid) ready for improvement to achieve a predictable result such as providing a known test for the evaluation of neurological functions that affect motor performance such as multiple sclerosis (MS) or other neurological disorders (e.g., Parkinson’s, essential tremor, stroke, concussion, etc.) (see at least abstract & par 00028 of Alberts et al.). --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Regarding claim 5, the rejection of claim 1 is incorporated. Cadavid fails to explicitly disclose the method, wherein the dataset comprises data from a test encompassing drawing shapes with a finger or squeezing shapes with a finger on a sensor surface of the mobile device. However, Alberts discloses that wherein the dataset comprises data from a test encompassing drawing shapes with a finger with a finger on a sensor surface (touch screen 28) of the mobile device ([0032], “a user can perform a series of tasks that involve physical interaction between the patient [e.g., using one or more fingers] and the touch screen 28 directly to manipulate one or more graphical objects displayed on the screen”).
Since drawing shape is one of the well-known test of fine motoric activity parameter (see figures of US 8950864 B1, US 20120330182 A1, US 20140336539 A1) for assessing cognition and movement disease. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the method of Cadavid to including a test encompassing drawing shape with a finger on a sensor surface of the mobile device as taught by Alberts, since such a modification would amount to applying a known technique (i.e. as taught by Alberts) to a known method (i.e. as taught by Cadavid) ready for improvement to achieve a predictable result such as applying a known test for the evaluation of neurological functions that affect motor performance such as multiple sclerosis (MS) or other neurological disorders (e.g., Parkinson’s, essential tremor, stroke, concussion, etc.) (see at least abstract & par 00028 of Alberts et al.) --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
	Regarding of claim 7, the rejection of claim 1 is incorporated. Cadavid further discloses the method, further comprising determining at least one performance parameter from a dataset of activity measurements that is indicative for the subject's vision (vision memory) or cognition ([0247], “the value of the composite parameter can be indicative of cognitive function in a domain including one or more of: information processing speed, information processing efficiency, visual memory, verbal memory [e.g., memory acquisition], executive function or perceptual processing”), quality of life (claim 28, “quality of life”).
Regarding of claim 8, the rejection of claim 1 is incorporated. Cadavid further discloses that determining at least one performance parameter from a dataset of activity measurements of visual memory, but fails to explicitly disclose the visual memory test is visual contrast acuity tests. However, Alberts discloses determining at least one performance parameter from a dataset of activity measurements selected from the group consisting of: Static balance test, Continuous Analysis of Gait ([0071], “the patient can wear or hold the portable computing apparatus during a static test [e.g., balance test] or a dynamic test [e.g., gait test]”), visual contrast acuity tests ([0080], “[A]n example of an additional function test module [e.g., module 47 in FIG. 2 or module 57 in FIG. 3] is a visual acuity test module”).	
Alberts is an analogous art since Cadavid teaches a known test for evaluating cognition is visual memory and Alberts teaches a visual acuity test for evaluating cognition and other alternative tests, including static balance test, dynamic gait test. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention to modify the method of Cadavid for evaluating cognition and movement disease or disorder, wherein the dataset of activity measurements selected from the group consisting of: Static balance test, Continuous Analysis of Gait, visual contrast acuity test as taught by Alberts. Doing so would provide a variety types of alternative tests that are known in the art for evaluating cognition and/or motor movement in memory, processing speed and gait movement. 
Regarding claim 9, the rejection of claim 8 of the method of Cadavid as modified by Alberts is incorporated. Cadavid further discloses the method, wherein said mobile device has been adapted for carrying out on the subject one or more of the tests ([0181], “the invention features a computer implemented method for evaluating and/or quantifying cognitive function, or evaluating disease progression, in a subject having MS, or at risk for developing MS”).
Regarding claim 10, the rejection of claim 1 is incorporated. Cadavid further discloses the method wherein said reference is at least one cognition or fine motoric activity parameter derived from a dataset of cognition or fine motoric activity measurements obtained from the subject at a time prior to the time when the dataset of cognition or fine motoric activity measurements ([0063], “the value of the composite parameter used in the methods and systems described herein is compared to a specified parameter (e.g., a reference value, such as value obtained from at least one of: a healthy subject or an average of healthy subjects; the subject at different time intervals (e.g., prior to, during, or after the MS therapy); a group of MS patients having the same or different disease progressions; the group of MS patients having the same or different disease progressions at different time intervals; a group of MS patients undergoing different MS treatments than the subject; or a group of MS patients undergoing the same MS treatment as the subject”) referred to in step a) has been obtained from the subject.
Regarding claim 11, the rejection of claim 10 is incorporated. Cadavid further discloses the method wherein a worsening between the determined at least one cognition or fine motoric activity parameter and the reference is indicative for a subject that suffers from the cognition and movement disease or disorder ([0066], “a composite value of -1.5 or -1.0 SD below a reference value is indicative of cognitive impairment”; [0326], “a composite parameter score lower than the time based reference indicates a worsening in the progression of the subject's MS”).
Regarding claim 12, the rejection of claim 1 is incorporated. Cadavid further discloses the method wherein said reference is at least one cognition or fine motoric activity parameter derived from a dataset of cognition or fine motoric activity measurements obtained from a subject or group of subjects known to suffer from the cognition and movement disease or disorder ([0063], “the value of the composite parameter used in the methods and systems described herein is compared to a specified parameter, e.g., a reference value, such as value obtained from at least one of: … a group of MS patients having the same or different disease progressions; the group of MS patients having the same or different disease progressions at different time intervals; a group of MS patients undergoing different MS treatments than the subject; or a group of MS patients undergoing the same MS treatment as the subject”), or wherein a determined at least one cognition or fine motoric activity parameter being essentially identical compared to the reference is indicative for a subject that suffers from the cognition and movement disease or disorder “[0067], the value of the composite parameter is different in subjects with different MS diagnoses. For example, the value of the composite parameter is higher in an MS patient having relapse remitting multiple sclerosis (RRMS) compared to an MS patient with secondary progressive multiple sclerosis (SPMS)”.
Regarding claim 13, the rejection of claim 1 is incorporated. Cadavid further discloses the method wherein said reference is at least one cognition or fine motoric activity parameter derived from a dataset of cognition or fine motoric activity measurements obtained from a subject or group of subjects known not to suffer from the cognition and movement disease or disorder ([0063], “a reference value, such as value obtained from at least one of: a healthy subject or an average of healthy subjects”).
Regarding claim 14, the rejection of claim 3 is incorporated. Cadavid further discloses the method wherein a determined at least one cognition or fine motoric activity parameter being worsened compared to the reference is indicative for a subject that suffers from the cognition and movement disease or disorder ([0066], “a decrease in the value of the composite parameter, relative to the specified parameter, is indicative of decreased cognitive function in the subject”).
Regarding claim 15, the rejection of claim 1 is incorporated. Cadavid further discloses the method comprising the further step of recommending the therapy when the cognition and movement disease or disorder is assessed ([0046], “selecting and/or administering an alternative MS therapy”; [0132], “recommending administration of an MS therapy”.
Regarding claim 16, the rejection of claim 15 is incorporated. Cadavid further discloses the method further comprising administering the therapy to a patient [0046], “selecting and/or administering an alternative MS therapy”.
Regarding claim 17, the rejection of claim 15 is incorporated. Cadavid further discloses the method wherein the therapy comprises: drug-based therapies ([0285]-[0292], “the method is drawn to the evaluation of pharmaceutical agents for their effectiveness for treating MS”).
Regarding claim 18, the rejection of claim 15 is incorporated. Cadavid further discloses the method wherein the therapy includes a drug-based therapy comprising one or more of Interferon beta-la, Interferon beta-lb ([0287-0293], “[T]here are two currently FDA-approved types of interferon beta. Interferon beta 1a [Avonex®] is identical to interferon beta found naturally in humans, and interferon beta 1b [Betaseron®] differs in certain ways from interferon beta 1a found naturally in humans”).
Regarding claim 19, the rejection of claim 1 is incorporated. Cadavid further discloses the method comprising the further step of determining a therapy response if improvement of the cognition and movement disease or disorder occurs in the subject upon therapy or determining a failure of response if worsening of the cognition and movement disease or disorder occurs in the subject upon therapy or if the cognition and movement disease or disorder remains unchanged (claim 32, “identifying the subject as being stable, showing an improvement in cognitive abilities, or showing a decline in cognitive abilities”).
Regarding claim 20, the rejection of claim 1 is incorporated. Cadavid further discloses the method comprising carrying out steps a) - c) at least two times during a predefined monitoring period ([0324], “Step 302 can be executed repeatedly over time to establish a history for one or more subjects”) and determining whether the cognition and movement disease or disorder improves, worsens or remains unchanged ([0326], “in some embodiments reference values determined at 310 can be included in the evaluation, and deviations from the reference values can be used to evaluate progression of a subject's MS. For example, reference values can be taken and/or determined over time, e.g., at a first and subsequent time point. Reference values determined over time can reflect an expected change in mental acuity based, for example, on progression of MS in a reference patient or an average progression determined from a group of patients”) in a subject.
Regarding claim 21, the rejection of claim 1 for assessing a cognition by using a mobile device is incorporated. Cadavid further discloses a device (computer, [0327]) comprising a processor (processor 406, Fig. 5), at least one sensor ([0319], “ The computer system can include a plurality of sensors configured to determine and evaluate responsiveness of a subject to test stimuli”), a database (memory 410) and software which is tangibly embedded in said device (computer implemented method, see at least [0181]) and, when running on said device, carries out the method of claim 1([0318], “The system includes at least one processor operatively connected to a memory, the at least one processor when executing is configured to determine or calculate a value of a composite parameter associated with the subject, wherein the processor is further configured to calculate the value of the composite parameter responsive to establishing an attention factor for the subject and a memory factor for the subject; and evaluate the subject, based on at least one value of the composite parameter established, e.g., prior to, during, or after the conclusion of, an MS therapy”).
Regarding claim 22, the rejection of claim 21 is incorporated. Cadavid further discloses the mobile device of claim 21 for use in identifying a subject suffering from a cognition and movement disease or disorder, or for use in monitoring a subject suffering from a cognition and movement disease or disorder, in particular, in a real life, daily situation and on large scale, for investigating drug efficacy, e.g., also during clinical trials, in a subject suffering from a cognition and movement disease or disorder, for facilitating or aiding therapeutic decision making for a subject suffering from a cognition and movement disease or disorder, or for supporting a subject suffering from a cognition and movement disease or disorder with therapy recommendations ([0319], “users [e.g., physicians, researchers, clinicians, patients, and other medical personnel] can interact with computer systems especially configured to monitor, manage, diagnose, prognoses, and/or facilitate treatment of subjects having MS or subjects at risk for developing MS”).
Regarding claim 23, the rejection of claim 1 is incorporated. Cadavid further discloses a system comprising a computer, when running on said device, carries out the method of claim 1 ([0318], “The system includes at least one processor operatively connected to a memory, the at least one processor when executing is configured to determine or calculate a value of a composite parameter associated with the subject, wherein the processor is further configured to calculate the value of the composite parameter responsive to establishing an attention factor for the subject and a memory factor for the subject; and evaluate the subject, based on at least one value of the composite parameter established, e.g., prior to, during, or after the conclusion of, an MS therapy”), but fails to explicitly discloses a system comprising a mobile device comprising at least one sensor and a remote device comprising a processor and a database as well as software which is tangibly embedded in said device and, when running on said device, carries out the method of claim 1, wherein said mobile device and said remote device are operatively linked to each other. However, Alberts discloses a system (10) comprising a mobile device 12 ([0031], “computing apparatus 12 can be implemented as portable computer, such as a tablet computer or smart phone”) comprising at least one sensor (sensor 30, [0035])and a remote device (remote analysis system 47, [0040] & Fig. 2) comprising a processor (processor 16, [0041]) and a database (remote data base 38, [0036]) as well as software which is tangibly embedded in said device ([0040-0042], FIGS. 2 and 3 depict examples of respective applications [e.g., implemented as machine readable instructions] 40, 50 that can be used to produce the results test data that can be used to evaluate a patient's neurological and cognitive function) and, wherein said mobile device and said remote device are operatively linked to each other ([0042], “The applications 40, 50 can also include one or more additional function test modules 47, 57”; also see Fig. 2 &3).
Alberts is an analogous prior art as discussed in claim 1. Cadavid teaches a system comprising a computer for carrying out the method of claim 1 with manual input of test data and suggests a computers system communicate through a communication network for data exchange ([0331], [341] and Fig. 7, “systems may cooperate to perform functions related to evaluating a subject having multiple sclerosis”). Alberts teaches a system comprising a mobile device for data collection and communicate to a remote device for further analysis. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Cadavid as modified by Alberts that comprising a mobile device, to include a remote device as taught by Alberts to carry out the method of claim 1, wherein said mobile device and said remote device are operatively linked to each other. Doing so would provide facilitating the implementation of the method outside of clinical settings by patients themselves or family members (see par 0004 & 0029 of Alberts). It would also advance the system by collecting data on the mobile device from a patient and sending the collected data to the remote device for robust analysis of the collected data over period of time, such as a historical analysis (see para 0040 of Alberts) for monitoring the patient.
Regarding claim 24, the rejection of claim 23 is incorporated. The system 10 for use in identifying a subject suffering from a cognition and movement disease or disorder, or for use in monitoring a subject suffering from a cognition and movement disease or disorder, in particular, in a real life, daily situation and on large scale, for investigating drug efficacy, e.g., also during clinical trials, in a subject suffering from a cognition and movement disease or disorder, for facilitating or aiding therapeutic decision making for a subject suffering from a cognition and movement disease or disorder ([0319], “users [e.g., physicians, researchers, clinicians, patients, and other medical personnel] can interact with computer systems especially configured to monitor, manage, diagnose, prognoses, and/or facilitate treatment of subjects having MS or subjects at risk for developing MS”).
Regarding claim 25, Cadavid discloses a method for assessing a cognition and movement disease or disorder in a subject suspected to suffer therefrom (see at least Abstract, “[M]ethods, systems and kits for the identification, assessment and/or treatment of a subject having multiple sclerosis are disclosed”), the method comprising: 
b)collecting a dataset of said fine motoric activities ([0008], “[T]he method includes acquiring a value of a composite parameter from the subject, said composite parameter including an attention factor and a memory factor, e.g., a first value for attention and/or processing speed (PS) factor”); 
c) determining at least one cognition or fine motoric activity parameter (claim 2, “a first value for an attention and/or processing speed [PS] factor”) from a dataset ([0331], “memory device 410, such as a disk drive, memory or other device for storing data”)
d) comparing the determined at least one cognition or fine motoric activity parameter to a reference (claim 2, “comparing the value of the composite parameter from the subject to a reference value”); and 
e) assessing the cognition and movement disease or disorder based on the comparison (claim 2, “wherein an increase in the value of the composite parameter, relative to a reference value, is indicative of improved cognitive function in the subject, and wherein a decrease in the value of the composite parameter, relative to a reference value, is indicative of decreased cognitive function in the subject”). 
Cadavid does not explicitly disclose the method comprising: a) prompting a subject to perform fine motoric activities using an electronic device; b) collecting with the electronic device a dataset of said fine motoric activities. 
However, Alberts is an analogous prior art (“a performance test for evaluation of neurological function, and more specifically to a system and method that can implement the performance test to evaluate a patient's neurological and/or cognitive function”, [0002]) that discloses a method for evaluating the neurological and/or cognitive function, comprising,
a) prompting a subject to perform fine motoric activities using an electronic device ([0032], “a user can perform a series of tasks that involve physical interaction between the patient [e.g., using one or more fingers] and the touch screen 28 directly to manipulate one or more graphical objects displayed on the screen…The interaction may…be responsive to the instructions and/or graphical elements presented on the display”; [0068], “[T]he setup module 132 can present an instructional tutorial 140 on the mobile computing device to establish test competency); 
b) collecting with the electronic device a dataset of said fine motoric activities (see at least [0068], “[T]he data collection module 134 can collect data related to the nine-hole peg test, The data collection module 134 can record each response with a time stamp 142”).
Cadavid teaches a computer implemented method to collect data from a subject for the identification, assessment and/or treatment of a subject having a neurological disorder (multiple sclerosis) and input into a memory of computer system for further data processing ([0181]-[0188]); and further suggests to provide verbal instruction for assessment which can be supplied by an electronic means ([0146]). Albert teaches a method to perform test to evaluate patients’ neurological and cognitive function using a portable computing device by the patients autonomously (see at least Abstract). Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention to modify the method of Cadavid, wherein a dataset of fine motoric activity is collected as taught by Cadavid, wherein method comprising prompting a subject to perform fine motoric activities using an electronic device and collecting with the electronic device a dataset of said fine motoric activities as taught by Alberts. Doing so would provide facilitating the implementation of the method outside of clinical settings by patients themselves or family members (see par 0004 & 0029 of Alberts et al.) and applying a standard protocol of a known test for the evaluation of neurological functions that affect motor performance such as multiple sclerosis (MS) or other neurological disorders (e.g., Parkinson’s, essential tremor, stroke, concussion, etc.) (see at least abstract & par 00028 of Alberts).
Regarding claim 26, the rejection of claim 25 is incorporated. Cadavid further discloses the method comprising the further step of recommending the therapy when the cognition and movement disease or disorder is assessed ([0046], “selecting and/or administering an alternative MS therapy”; [0132], “recommending administration of an MS therapy”.
Regarding claim 27, the rejection of claim 26 is incorporated. Cadavid further discloses the method further comprising administering the therapy to a patient [0046], “selecting and/or administering an alternative MS therapy”.
Regarding claim 28, the rejection of claim 26 is incorporated. Cadavid further discloses the method wherein the therapy comprises: drug-based therapies ([0285]-[0292], “the method is drawn to the evaluation of pharmaceutical agents for their effectiveness for treating MS”).
Regarding claim 29, the rejection of claim 26 is incorporated. Cadavid further discloses the method wherein the therapy includes a drug-based therapy comprising one or more of Interferon beta-la, Interferon beta-lb ([0287-0293], “[T]here are two currently FDA-approved types of interferon beta. Interferon beta 1a [Avonex®] is identical to interferon beta found naturally in humans, and interferon beta 1b [Betaseron®] differs in certain ways from interferon beta 1a found naturally in humans”).


Disclosure of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20180070823 A1 to Blackwell et al. discloses a method for neurological analysis comprising comparing one measured physical parameter to a predetermined baseline of abnormal behavior for a cognitive test, when the measured physical parameter matches the baseline of abnormal behavior within a predetermined tolerance, taggers a cognitive test.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        




/RENE T TOWA/Primary Examiner, Art Unit 3791